Case 5:21-cv-04023-EFM-TJJ Document 1-1 Filed 04/13/21 Page 1 of 24




                 EXHIBIT A
       Case 5:21-cv-04023-EFM-TJJ Document 1-1 Filed 04/13/21 Page 2 of 24




Case Information

GE-2021-CV-000004 | Jeffery L Trotter vs. Combe Incorporated

Case Number                Court                      Judicial Officer
GE-2021-CV-000004          Geary County               Sexton, Benjamin J
File Date                  Case Type                  Case Status
01/07/2021                 CV Other Tort              Pending




Party

Plaintiff                                             Active Attorneys 
Trotter, Jeffery L                                    Lead Attorney
                                                      Pinaire, Richard
                                                      Arnold
                                                      Retained




Defendant
Combe Incorporated




Events and Hearings


   01/07/2021 PLE: Petition 


   Petition


                                                                             /
        Case 5:21-cv-04023-EFM-TJJ Document 1-1 Filed 04/13/21 Page 3 of 24
       Comment
       Petition


   01/12/2021 INF: Exhibit 


   Exhibit A Referred to in the Petition Filed January 7, 2021

       Comment
       Exhibit A Referred to in the Petition Filed January 7, 2021


   01/13/2021 PLE: Summons 


   Summons Combe Inc.

       Comment
       Summons Combe Inc.


   01/13/2021 Summons 


   Requested By
   Trotter, Jeffery L


   03/04/2021 PLE: Amended Petition 


   Amended Petition

       Comment
       Amended Petition




Financial

Trotter, Jeffery L
       Total Financial Assessment                                      $195.00
       Total Payments and Credits                                      $195.00


 1/11/2021           Transaction                                      $195.00
                     Assessment

 1/11/2021           ePayment       Receipt #            Trotter,    ($195.00)
                                    OJA-2021-            Jeffery L
                                    32673




                                                                                 /
    Case 5:21-cv-04023-EFM-TJJ Document 1-1 Filed 04/13/21 Page 4 of 24


Documents


 Petition
 Exhibit A Referred to in the Petition Filed January 7, 2021
 Summons Combe Inc.

 Amended Petition




                                                                          /
      Case 5:21-cv-04023-EFM-TJJ Document 1-1 Filed 04/13/21 Page 5 of 24
                                                 ELECTRONICALLY FILED
                                                       2021 Jan 07 PM 3:59
                                                  CLERK OF THE GEARY COUNTY
                                                 CASE NUMBER: GE-2021-CV-000004
                                                         PII COMPLIANT




                 IN THE DISTRICT COURT OF GEARY COUNTY, KANSAS


JEFFERY L. TROTTER,                                                                Plaintiff,

          vs.                                                         No. GE-ZO-CV-

COMBE INCORPORATED,                                                         Defendant

                                            PETITION                                        r   7




         COMES NOW           the Plaintiff, and for his cause    of action against the Defendant,

alleges and states as follows, to-wit:
          1.     The Plaintiff is a resident of Geary County, Kansas.

         2.      The Defendant is a corporation incorporated in the State of Delaware with a

principal place of business at 1101 Westchester Avenue White Plains, New York 10604,
and the registered agent for said corporation is the        CT   Corporation System, 28 Liberty

Street, New York, New       York 10005.
         3.      The Defendant is a manufacturer of a product known as “Just For Men”

which is a hair coloring product advertised as a hair, beard and mustache dye to cover up

gray facial hair. (See Exhibit A)
         4.      The Plaintiff suffered a severe chemical bum to the right side of his face near

his lips as a result   of using that product, which has caused permanent injury to the Plaintiff
as   well as past, present and future pain and suffering.

         5.     The Plaintiff is a veteran of the United States Army and by reason thereof, he

has not yet incurred any substantial medical expenses because he has          Tri Care coverage,
however, the injuries to the right side of his face, near his lips, is permanent and his injuries
have required treatment subsequent to the time that the Plaintiff learned the product known
      Case 5:21-cv-04023-EFM-TJJ Document 1-1 Filed 04/13/21 Page 6 of 24




PETITION                                             --2--



as   “Just For Men” caused permanent injuries to the Plaintiff’s face.
         6.        The medical treatment required for Plaintiff’s injuries consists of the use of

medication to ameliorate the facial burns which the Plaintiff suffered as a result of his use of

the Defendant’s product.

         7.       In this particular case, the Defendant was negligent in the production of this

product, which was distn'buted throughout the United States, as well as to the Plaintiff, in
the State     of Kansas, which is where the Plaintiffpurchased the same.
         7.       The Defendant was also negligent because of its failure to properly design the

product so that it would be relatively safe for the use for which it was intended by the

Plaintiff, and/or because of its failure to reasonably inspect and test its product which was
used by the Plaintiff and/or because           of   its failure to warn the Defendant regarding the

hazards of using their product.

         8.       The Plaintiff has also suffered a permanent injury to his face and he is

seeking damages for past, present and iture            pain and su‘ering   which was caused by the
use   of the product manufactured by the Defendant.

        WHEREFORE, Plaintiff                prays for a judgment against the Defendant for the

permanent inj uries that he has suffered and for past, present and iture       pain and suffering in
a sum in excess     of $75,000 together with interest at the legal rate, plus Court costs.


         l.       The Plaintiff alleges and re-asserts the allegations contained in Count I above

and incorporates the same herein by reference.

        2.        That the product “Just For Men”, which was manufactured by the Defendant

and used by the Plaintiff, contained an express warranty and/or an implied warranty

incident to its topical use as a mustache dye for covering up of gray facial hair for men, i.e.

the tness     for its particular purpose.
    Case 5:21-cv-04023-EFM-TJJ Document 1-1 Filed 04/13/21 Page 7 of 24




PETITION                                         --3--



        3.     The Defendant violated its express warranty and/or the implied warranty of

tness   for the particular purpose for which it was manufactured.

        4.     The breach of warranty by the Defendant resulted in damages to the Plaintiff

as stated above.

        WHEREFORE, Plaintiff prays for a judgment against the Defendant for the
permanent injuries that he has suffered and for past, present and future pain and suffering in
a sum in excess    of $75,000 together with interest at the legal rate, plus Court costs.
                                           COUNT III
        l.     The Plaintiff alleges and re—asserts the allegations contained in Counts I and II

above and incorporates the same herein by reference.

        2.     The Defendant is strictly liable for the condition of the product which the

Plaintiffused for the purpose for which it was designed which caused the injures

complained ofto the Plaintiff in Counts I and II.
        3.     The Defendant’s product left the custody of the Defendant in its defective

condition and/or it became so before the Defendant purchased the product in the condition

that it was when the Plaintiff used it.



        WHEREFORE, Plaintiff prays for a judgment against the Defendant for the
permanent injuries that he has suffered and for past, present and future pain and suffering in
a sum in excess    of $75,000 together with interest at the legal rate, plus Court costs.
    Case 5:21-cv-04023-EFM-TJJ Document 1-1 Filed 04/13/21 Page 8 of 24




PETITION                                              --4-_




                                                  VERIFICATION
STATE 0F KANSAS                        )
                                       )ss:
COUNTY 0F GEARY                        )

       Jeffery L. Trotter, of lawful age and being            rst   duly sworn upon his oath states:

       That he is the Plaintiff the above entitled action, that he has read the Petition and
understands the same and that the statements and               contained th rein are true and
                                                   allegations
correct to the best of his knowledge and belief.




       Subscribed and sworn to before me this           qJ/say of January, 2021

                              _   _-       c_ -
                          3
                                                   NotaryrB/ly
My Appointment Expirejs                     x
                                                     3//9’/7@r
APPROVED:

HOOVER, SCHERMERHORN,
EDWARDS, PINAIRE & ROMBOLD
811 North Washington Street
Junction City, Kansas 66441
(785) 238-3 126


Anomin?“
By  \/        ,
                      /
                  A. limaire, #8220
                                             /
      Case 5:21-cv-04023-EFM-TJJ Document 1-1 Filed 04/13/21 Page 9 of 24




PETITION                                        --5--



                          NOTICE DEMAND FOR JURY TRIAL




                                                dm
           COMES NOW, Plaintiff,   and hereby
                                                        jug on       ‘able to a jury
                                                                 .

herein.
                                                 \ //
DP:Trotter.Petition
      Case 5:21-cv-04023-EFM-TJJ Document 1-1 Filed 04/13/21 Page 10 of 24
                                              ELECTRONICALLY FILED
                                                    2021 Jan 12 AM 9:15
                                               CLERK OF THE GEARY COUNTY
                                              CASE NUMBER: GE-2021-CV-000004
                                                      PII COMPLIANT




                         IN THE DISTRICT COURT OF GEARY COUNTY, KANSAS


JEFFERY L. TROTTER,                                                               Plaintiff,

            vs.                                                     No. GE-Zl   'CV-
                                                                                        b"
COMBE INCORPORATED,                                                         Defendant

                  ATTACHED IS EXHIBIT A WHICH IS REFERRED TO IN THE
                   PETITION FILED BY THE PLAINTIFF ON JANUARY 7. 2021


                                            HOOVER, SCHERMERHORN,
                                            EDWARDS, PINAIRE & ROMBOLD
                                            811 North Washington Street
                                            Junction City, Kansas 66441
                                            (785) 238-3 126


                                            By                 /
                                                 Ric‘hard A. Pinaire, #8220

                                    CERTIFICATE OF SERVICE

        I hereby certify that on the &*Lhay of January, 2021 , the foregoing Attachment
was electronically led with the Court using the eFlex eling system notication to all
parties of interest participating in the eFlex eling system.

                                                         /s/   ch       _




                                                    Richard A.P' alre



DP:   Trolter.exhA.att
                    Case 5:21-cv-04023-EFM-TJJ Document 1-1 Filed 04/13/21 Page 11 of 24
 10/8/2020     _‘                                                     Just for Men Burn Lawsuits - About Just for Men Problems


      AboutLawsuits.com
                                                                                                    :“Zss‘     \(W,x-"    2'.   r,




                             Lawsuit Alleges
                             ParaGard IUD Broke
                                                                 r;                             Class Action
                                                                                                Lawsuits Over
                                                                                                                                          Wu                 Cam
                                                                                                                                                             Rear
                                                                                                                                           i      _. o
                             In Woman's                                                         Zantac Recalls To                          3   I. 5:: -:.    AbOI
                             Cervical Canal                                                      Proceed With                              5                 Johr
                                                                                                                                               3,   g,   ‘
                                                                                                 Discovery                                h-   ‘    i        Pow
                                    _-.   9:335.
                                          v
                                     Jana-.- L   E,'.A(.- -.-.
                                                      Linde-
                               .-

                                                                               Throughout 2021                                            Repo




          Search
                                                                                                                                     EXH|BIT


        Just For Men Burn Lawsuits
             Updated: January 2020                  ’4 226 Comments
       "Just for Men" hair, beard and mustache dye products may
       cause users to suffer severe chemical burns and allergic
       reactions, resulting in swelling, scarring and disgurement.


       JUST FOR MEN LAWSUIT STATUS: Product liability lawyers
       are reviewing “Just for Men” lawsuits on behalf of
       individuals throughout the United States.


                    >>CONTACT A “JUST FOR MEN” LAWYER<<

                                                                                                                                     CONTACT A LAWYER
       MANUFACTURER: Combe Inc.

                                                                                                                                 Have A Potential Case
       OVERVIEW: "Just For Men" hair coloring was originally released                                            in             Reviewed By An Attorney

       1987, and is advertised as a hair, beard and mustache dye
                                                                                                                          FIRST NAME
       specically       to cover up gray hair for men.


       There are a host of products in the line, from beard and mustache
                                                                                                                         LAST NAME
       coloring kits to hair and side burns and even some that are
       designed to add a touch of gray to hair.

                                                                                                                         PRIMARY PHONE
       Over the past few years, concerns have emerged about the
       growing number of reports involving severe chemical burns and

https://www.about|awsuits.com/just-for-men/                                                                                                                         1/12
                  Case 5:21-cv-04023-EFM-TJJ Document 1-1 Filed 04/13/21 Page 12 of 24

 wig/2020 5                                   Just for Men Burn Lawsuits - About Just for Men Problems

        other allergic reactions among “Just for Men" users.                                      ALTERNATE PHONE



        The side effects of Just For Men may include:
                                                                                                  EMAIL ADDRESS

             Allergic reactions
             Burning of the skin

             Swelling of the skin
             Severe itching
             Blisters and weeping sores

             Trouble breathing due to throat swelling

        “JUST FOR MEN” ALLERGIC REACTIONS:                     Hundreds of reports                          N   w
       have been submitted by men who had used the PFOdUCt for Years                              i             SUBM'T
                                                                                                  is.   A
       but suddenly suffered severe chemical burns and swelling of the

       face. in many cases, the “Just for Men" problems emerge long after
       the dye was first used.


       While some have speculated that the company may have changed the formulation of Just For
       Men, Combe officials have publicly denied that. Sudden allergic reactions among men may also
       be linked to changes in body chemistry among users.


       “Just For Men” dye contains p-Phenylenediamine, an organic compound that is considered one
       of the most prevalent allergens in the world.


       In   May 2009, the medical journal Dermatitis listed        it   as the tenth most prevalent allergen             in

       patch tests, and it was declared Allergen of the Year by the American Contact Dermatitis
       Society     in   2006.


       CONTACT A “JUST FOR MEN” CHEMICAL BURN LAWYER ABOUT SETTLEMENTS: Free
       consultations and claim evaluations are being provided by Just For Men lawyers for men

       throughout the United States who have suffered chemical burns and other severe allergic
       reactions after using this product.


       As a result of the manufacturers failure to warn about the risk of severe allergic reactions and
       burns, nancial compensation may be available through “Just for Men” settlements or legal


https:l/www.aboutlawsuits.com/just-for-men/                                                                                   2/1 2
             Case 5:21-cv-04023-EFM-TJJ Document 1-1 Filed 04/13/21 Page 13 of 24



        LAW OFFICES OF
HOOVER,SCHER1VIERHORN,EDWARDS,
     PINAIRE & ROMBOLD
        811 N. Washington
     Junction City, KS 66441
                                                                       111111
                                                            7019 2280 0002 3151 4173




                                                 Combe Incorporated
                                                 CT Corporation System, Registered Agent
                                                 28 Liberty Street
                                                 New York, NY 10005




                             01-10?-z•Z:i •••"!0;:i                                        ,
            Case 5:21-cv-04023-EFM-TJJ Document 1-1 Filed 04/13/21 Page 14 of 24

                                                                 ELECTRONICALLY FILED
                                                                      2021 Jan 13 PM 2:05
Jeffery L Trotter                                                CLERK OF THE GEARY COUNTY
                                                                CASE NUMBER: GE-2021-CV-000004
vs.                                                                     Pll COMPLIANT
Combe Incorporated
                                                           SUMMONS



To the above-named Defendant/Respondent:


                                      Combe Incorporated
                                      CT Corporation System, Registered Agent
                                      28 Liberty Street
                                      New York, NY 10005


You are hereby notified that an action has been commenced against you in this court. You are required to file your
answer or motion under K.S.A. 60-212, and amendments thereto, to the petition with the court and to serve a copy upon:


                                      Richard A. Pinaire
                                      811 N. Washington Street
                                      Junction City, KS 66441


within 30 days after service of summons on you.




                        L,LSC.1DG,



Clerk of the District Court
Electronically signed on 01/13/2021 04:18:24 PM


Documents to be served with the Summons:
PLE: Petition Petition, INF: Exhibit Exhibit A Referred to in the Petition Filed January 7, 2021
   Case 5:21-cv-04023-EFM-TJJ Document 1-1 Filed 04/13/21 Page 15 of 24

                                                 ELECTRONICALLY FILED
                                                      2021 Mar 04 PM 4:25
                                                 CLERK OF THE GEARY COUNTY
                                                CASE NUMBER: GE-2021-CV-000004
                                                        Pll COMPLIANT




              IN THE DISTRICT COURT OF GEARY COUNTY,KANSAS
                         (Pursuant to Chapter 60 of K.S.A)

JEFFERY L. TROTTER,                                                              Plaintiff,

       vs.                                                                No. GE-21-CV-04

COMBE INCORPORATED,                                                               Defendant

                                    AMENDED PETITION


       COMES NOW the Plaintiff, and for his cause of action against the Defendant,
alleges and states as follows, to-wit:
       1.      The Plaintiff is a resident of Geary County,Kansas.
       2.      The Defendant is a. corporation incorporated in the State of Delaware with a
principal place of business at 11.01 Westchester Avenue White Plains, New York 10604,
and the registered agent for said corporation is the CT Corporation. System, 28 Liberty
Street, New York, New York 10005.
       3.      The Defendant is a manufacturer of a product known as "Just For Men"
which is a hair coloring .product advertised as a hair, beard. an.d mustache dye to cover up
gray facial hair. (See Exhibit A)
       4.     The Plaintiff suffered a severe chemical burn to the right side of his face near
his lips as a result of using "Just for Men" in early January 2019, all as determined by his
medical provider when he obtained treatment on January 8, 2019, which burn caused
permanent injury to the Plaintiff and past, present and future pain and suffering.
       5.     The Plaintiff is a veteran of the United States Army and by reason thereof, he
has not yet incurred any substantial medical expenses because he has Tri Care coverage,
however, the injuries to the right side of his face, near his lips, is permanent and his injuries
          Case 5:21-cv-04023-EFM-TJJ Document 1-1 Filed 04/13/21 Page 16 of 24




       AMEND PETITION                                --2--



       have required treatment subsequent to the time that the Plaintiff learned the product known
       as "Just For Men" caused permanent injuries to the Plaintiffs face.
              6.     The medical treatment required for Plaintiffs injuries consists of the use of
       medication to ameliorate the facial burns which the Plaintiff suffered as a result of his use of
I- •   the Defendant's product.
              7.     In this particular case, the Defendant was negligent in the production of this
       product, which was distributed throughout the United States, as well as to the Plaintiff, in
       the State of Kansas, which is where the Plaintiff purchased the same.
              7.     The Defendant was also negligent because of its failure to properly design the
       product so that it would be relatively safe for the use for which it was intended by the
       Plaintiff, and/or because of its failure to reasonably inspect and test its product which was
       used by the Plaintiff and/or because of its failure to warn the Defendant regarding the
       hazards of using their product.
              8.     The Plaintiff has also suffered a permanent injury to his face and he is
       seeking damages for past, present and future pain and suffering which was caused by the
       use ofthe product manufactured by the Defendant.
              WHEREFORE, Plaintiff prays for a judgment against the Defendant for the
       permanent injuries that he has suffered and for past, present and future pain and suffering in
       a sum in excess of $75,000 .together with interest at the legal rate, plus Court costs.
                                                 COUNT H
              1.     The Plaintiff alleges and re-asserts the allegations contained in Count I above
       and incorporates the same herein by reference.
              2.     That the product "Just For Men", which was manufactured by the Defendant
       and used by the Plaintiff, contained an express warranty and/or an implied, warranty
       incident to its topical use as a mustache dye for covering up of gray facial hair for men, i.e.
    Case 5:21-cv-04023-EFM-TJJ Document 1-1 Filed 04/13/21 Page 17 of 24




AMEND PETITION                               --3--



the fitness for its particular purpose.
       3       The Defendant violated its express warranty and/or the implied warranty of
fitness for the particular purpose for which it was manufactured.
       4.      The breach of warranty by the Defendant resulted in damages to the Plaintiff
as stated above.
       WHEREFORE,Plaintiff prays for ajudgment against the Defendant for the
permanent injuries that he has suffered and for past, present and future pain and suffering in
a sum.in excess of$75,000 together with interest at the legal rate, plus Court costs.
                                          COUNT III
        1.     The Plaintiff alleges and re-asserts the allegations contained in Counts I and II
above and incorporates the same herein by reference.
       2.      The Defendant is strictly liable for the condition ofthe product which the
Plaintiff used for the purpose for which it was designed which caused the injures
complained ofto the Plaintiff in Counts I and II.
       3.      The Defendant's .product left the custody of the Defendant in its defective
condition and/or it became so before the Defendant purchased the product in the condition
that it was When the Plaintiff used it.


       WHEREFORE,Plaintiff prays for a judgment against the Defendant for the
permanent injuries that he has suffered and for past, present and future pain and suffering in
a sum in excess of$75,000 together with. interest at the legal rate, plus Court costs.




                                              ff ry     r tter
     Case 5:21-cv-04023-EFM-TJJ Document 1-1 Filed 04/13/21 Page 18 of 24




AMEND PETITION                               --4--




                                      VERIFICATION

STATE OF KANSAS
                             )SS:
COUNTY OF GEARY

        Jeffery L. Trotter, oflawful age and being first duly sworn upon his oath states:

       That he is the Plaintiff the above entitled action, that he has read the Petition and
understands the same and that the statements and allegations contained therein are true and
correct to the best of his knowledge and belief


                                                         rotter


        Subscribed and sworn to before me this       i—dcy of March, 2021



                                            Notary Public
                                                                          u1,1
My Appointment Expire&-------

APPROVED:

 HOOVER,SCHERIVERHORN,
 EDWARDS,PINAIRE & ROMBOLD
 811 North Washington Street
 Junction City, Kansas 66441
(785)238-3126
 Attorney        laintif

By
           lard K Pin' ite.:#8220
     Case 5:21-cv-04023-EFM-TJJ Document 1-1 Filed 04/13/21 Page 19 of 24




AMEND PETITION



                           PLAINTIFF REQUEST A JURY TRIAL


                                                (d
            COMES NOW,'Plaintiff, and hereby demal   i   by j y,Øi' ...,,,aks-triable
                                                                     .                to a jury
herein.
                                                \
                                          Richard‘A4inaire
DP:Trottel...Petition
   Case 5:21-cv-04023-EFM-TJJ Document 1-1 Filed 04/13/21 Page 20 of 24

                                                 ELECTRONICALLY FILED
                                                      2021 Mar 04 PM 4:25
                                                 CLERK OF THE GEARY COUNTY
                                                CASE NUMBER: GE-2021-CV-000004
                                                        Pll COMPLIANT




              IN THE DISTRICT COURT OF GEARY COUNTY,KANSAS
                         (Pursuant to Chapter 60 of K.S.A)

JEFFERY L. TROTTER,                                                              Plaintiff,

       vs.                                                                No. GE-21-CV-04

COMBE INCORPORATED,                                                               Defendant

                                    AMENDED PETITION


       COMES NOW the Plaintiff, and for his cause of action against the Defendant,
alleges and states as follows, to-wit:
       1.      The Plaintiff is a resident of Geary County,Kansas.
       2.      The Defendant is a. corporation incorporated in the State of Delaware with a
principal place of business at 11.01 Westchester Avenue White Plains, New York 10604,
and the registered agent for said corporation is the CT Corporation. System, 28 Liberty
Street, New York, New York 10005.
       3.      The Defendant is a manufacturer of a product known as "Just For Men"
which is a hair coloring .product advertised as a hair, beard. an.d mustache dye to cover up
gray facial hair. (See Exhibit A)
       4.     The Plaintiff suffered a severe chemical burn to the right side of his face near
his lips as a result of using "Just for Men" in early January 2019, all as determined by his
medical provider when he obtained treatment on January 8, 2019, which burn caused
permanent injury to the Plaintiff and past, present and future pain and suffering.
       5.     The Plaintiff is a veteran of the United States Army and by reason thereof, he
has not yet incurred any substantial medical expenses because he has Tri Care coverage,
however, the injuries to the right side of his face, near his lips, is permanent and his injuries
          Case 5:21-cv-04023-EFM-TJJ Document 1-1 Filed 04/13/21 Page 21 of 24




       AMEND PETITION                                --2--



       have required treatment subsequent to the time that the Plaintiff learned the product known
       as "Just For Men" caused permanent injuries to the Plaintiffs face.
              6.     The medical treatment required for Plaintiffs injuries consists of the use of
       medication to ameliorate the facial burns which the Plaintiff suffered as a result of his use of
I- •   the Defendant's product.
              7.     In this particular case, the Defendant was negligent in the production of this
       product, which was distributed throughout the United States, as well as to the Plaintiff, in
       the State of Kansas, which is where the Plaintiff purchased the same.
              7.     The Defendant was also negligent because of its failure to properly design the
       product so that it would be relatively safe for the use for which it was intended by the
       Plaintiff, and/or because of its failure to reasonably inspect and test its product which was
       used by the Plaintiff and/or because of its failure to warn the Defendant regarding the
       hazards of using their product.
              8.     The Plaintiff has also suffered a permanent injury to his face and he is
       seeking damages for past, present and future pain and suffering which was caused by the
       use ofthe product manufactured by the Defendant.
              WHEREFORE, Plaintiff prays for a judgment against the Defendant for the
       permanent injuries that he has suffered and for past, present and future pain and suffering in
       a sum in excess of $75,000 .together with interest at the legal rate, plus Court costs.
                                                 COUNT H
              1.     The Plaintiff alleges and re-asserts the allegations contained in Count I above
       and incorporates the same herein by reference.
              2.     That the product "Just For Men", which was manufactured by the Defendant
       and used by the Plaintiff, contained an express warranty and/or an implied, warranty
       incident to its topical use as a mustache dye for covering up of gray facial hair for men, i.e.
    Case 5:21-cv-04023-EFM-TJJ Document 1-1 Filed 04/13/21 Page 22 of 24




AMEND PETITION                               --3--



the fitness for its particular purpose.
       3       The Defendant violated its express warranty and/or the implied warranty of
fitness for the particular purpose for which it was manufactured.
       4.      The breach of warranty by the Defendant resulted in damages to the Plaintiff
as stated above.
       WHEREFORE,Plaintiff prays for ajudgment against the Defendant for the
permanent injuries that he has suffered and for past, present and future pain and suffering in
a sum.in excess of$75,000 together with interest at the legal rate, plus Court costs.
                                          COUNT III
        1.     The Plaintiff alleges and re-asserts the allegations contained in Counts I and II
above and incorporates the same herein by reference.
       2.      The Defendant is strictly liable for the condition ofthe product which the
Plaintiff used for the purpose for which it was designed which caused the injures
complained ofto the Plaintiff in Counts I and II.
       3.      The Defendant's .product left the custody of the Defendant in its defective
condition and/or it became so before the Defendant purchased the product in the condition
that it was When the Plaintiff used it.


       WHEREFORE,Plaintiff prays for a judgment against the Defendant for the
permanent injuries that he has suffered and for past, present and future pain and suffering in
a sum in excess of$75,000 together with. interest at the legal rate, plus Court costs.




                                              ff ry     r tter
     Case 5:21-cv-04023-EFM-TJJ Document 1-1 Filed 04/13/21 Page 23 of 24




AMEND PETITION                               --4--




                                      VERIFICATION

STATE OF KANSAS
                             )SS:
COUNTY OF GEARY

        Jeffery L. Trotter, oflawful age and being first duly sworn upon his oath states:

       That he is the Plaintiff the above entitled action, that he has read the Petition and
understands the same and that the statements and allegations contained therein are true and
correct to the best of his knowledge and belief


                                                         rotter


        Subscribed and sworn to before me this       i—dcy of March, 2021



                                            Notary Public
                                                                          u1,1
My Appointment Expire&-------

APPROVED:

 HOOVER,SCHERIVERHORN,
 EDWARDS,PINAIRE & ROMBOLD
 811 North Washington Street
 Junction City, Kansas 66441
(785)238-3126
 Attorney        laintif

By
           lard K Pin' ite.:#8220
     Case 5:21-cv-04023-EFM-TJJ Document 1-1 Filed 04/13/21 Page 24 of 24




AMEND PETITION



                           PLAINTIFF REQUEST A JURY TRIAL


                                                (d
            COMES NOW,'Plaintiff, and hereby demal   i   by j y,Øi' ...,,,aks-triable
                                                                     .                to a jury
herein.
                                                \
                                          Richard‘A4inaire
DP:Trottel...Petition
